Order entered October 25, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00979-CV

                    BELL HELICOPTER TEXTRON, INC., Appellant

                                              V.

    SHIRLEY DICKSON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF BILLY DICKSON, DECEASED, RANDALL C. DICKSON, DARYL W.
                DICKSON, DEANA K. BOAZ KIZER, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05995-D

                                          ORDER
       Before the Court is appellant’s October 23, 2017 second unopposed motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

December 15, 2017. We caution appellant that further extension requests will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE